 Citation Nr: 9903969	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1980 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Newark, New Jersey RO denying service connection for a 
psychiatric disorder and a seizure disorder.  In June 1996, 
the veteran appeared and gave testimony at a hearing before 
the undersigned member of the Board at the RO, a transcript 
of which is of record.  

The case was remanded by the Board in January 1997 for 
further development.  Subsequent to the completion of this 
development, the RO, in a rating decision of May 1998, 
granted service connection for a seizure disorder but 
continued the prior denial of service connection for a 
psychiatric disability.  

The issue of service connection for a psychiatric disorder is 
before the Board for appellate consideration at this time.  



FINDINGS OF FACT

1. An acquired psychiatric disorder was not demonstrated in 
service and a psychosis was not shown to be manifested in 
the first post service year.  

2.  The veteran's current schizophrenia is not shown to be 
related to service.



CONCLUSION OF LAW

A chronic psychiatric disorder was not incurred in or 
aggravated by service nor may the incurrence of a psychosis 
during service be presumed.  38 U.S.C.A.§§ 1101, 1110, 1112, 
1113, 1131, 1137(West 1991 & Supp. 1998); 38 
C.F.R.§§ 3.303(d), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that it finds that the veteran's 
claim for service connection for a psychiatric disorder is 
"well grounded" within the meaning of 38 U.S.C.A.§ 5107(a).  
That is, the Board finds that she has presented a claim which 
is plausible.  The Board is also satisfied that all 
reasonable efforts have been expended to develop the evidence 
in regard to this claim and that no further assistance to the 
veteran is required to satisfy the VA's duty to assist her in 
the development of the claim as mandated by 38 
U.S.C.A.§ 5107(a).  

In a July 1980 statement, Ricardo V. Oasin, M.D., and Carlton 
W. Orchinik, Ph.D., reported that the appellant was first 
seen as an outpatient in January 1977 when she was 14.  At 
that time she had chronic difficulties in adjusting both at 
school and at home because of unresolved feelings  She was 
treated with individual psychotherapy.  In February 1977, the 
appellant's mother informed the facility that the treatment 
would be continued with a private psychiatrist.  

On the veteran's June 1980 service entrance examination, a 
clinical evaluation found her to be psychiatrically normal.  
Preservice psychiatric treatment was noted and she was 
referred for a neuropsychiatric consultation.  On this 
consultation, conducted in late July 1980, it was noted that 
the veteran's affect and mood were unremarkable and there was 
no gross evidence of psychosis.  Her sensorium was clear.  It 
was reported that the record of her prior psychiatric contact 
four years earlier was reviewed.  The impression was no 
psychiatric disorder (probable transient situational reaction 
of adolescence in the past.)  

The service medical records reveal that the veteran was seen 
in October 1980 with chief complaints of possible chest 
discomfort and dizzy spells.  She was noted to also complain 
of increased anxiety, decreased appetite, and problems 
sleeping since involvement in a legal dispute the previous 
week.  Evaluation revealed the veteran to be very anxious.  
The diagnoses included anxiety-situational reaction.  When 
seen later that month it was noted that the veteran was 
having trouble in boot camp and the company commander did not 
like her and wanted her transferred.  The assessment was 
"nervous".  In late November 1980 the veteran was noted to 
be shaky and hyperventilating.  She was said to be upset 
because she had to go to a special training detachment.  
After reassurance, she was noted to have calmed down.  The 
diagnoses were histrionic reaction and hyperventilation.  An 
undated clinical record indicates that the veteran had gone 
to the emergency room the previous night with convulsions and 
blackouts.  On evaluation the veteran said that she was 
nervous.  She was conscious, coherent, and alert.  It was 
noted that she had been treated for nerves from 1977 to 1978 
and prescribed Valium for one year.  It was reported that she 
would become hyperactive. The assessments were anxiety and 
situational stress reaction.  On the veteran's March 1983 
examination prior to service discharge, she was evaluated as 
psychiatrically normal. It was noted that she had had several 
episodes of "weakness and nervousness".  A history of 
anxiety-type reactions as a child was noted.  

The veteran was treated privately as an outpatient in 
December 1985 for "bad nerves".  In a June 1986 statement, 
James D. Nelson, M.D., reported that he performed psychiatric 
and neurological evaluations of the veteran in June 1985.  At 
that time, the veteran's complaints included nervousness, 
depression, hyperirritability, sleep problems, and obsessive 
preoccupation with her involvement in a traffic accident in 
September 1984.  The veteran said that she was injured at 
that time when the bus in which she was riding collided with 
another vehicle.  At the conclusion of the psychiatric 
evaluation, the diagnoses included post-traumatic stress 
disorder (PTSD) and post-traumatic neurosis.  

The veteran was hospitalized in January 1991 for substance 
abuse, depression, and anxiety related to the possibility of 
going to jail for arson.  At the time of discharge, the 
diagnoses on Axis I included polysubstance abuse and 
adjustment disorder with mixed emotional and conduct 
disorder.  A diagnosis of rule out personality disorder was 
reported on Axis III.  On a VA psychological evaluation in 
April 1993, the veteran gave a history of two suicide 
attempts in 1984 and 1985 as well as a hospitalization for 
psychiatric symptoms in 1985 and 1986 after being accused of 
arson.  A diagnosis of anxiety reaction, not otherwise 
specified was reported.  

During a VA psychiatric examination conducted in April 1993, 
the examiner noted that the claims folder was not available 
for review.  The veteran was noted to deny major problems 
while growing up but did indicate that she had some problems 
living in different households.  She gave a history of having 
a seizure while riding a bicycle during service and was then 
hospitalized for neurological and psychological reasons.  
During the examination, the veteran complained of bad nerves 
with anxiety, irritability, and poor concentration.  She 
reported hearing voices at times and also reported ideas of 
reference.  At the conclusion of the examination, the 
diagnoses included undifferentiated schizophrenia.  

During a June 1996 RO hearing before the undersigned Board 
Member, the veteran denied having any psychiatric problems 
prior to service.  She said that her psychiatric problems 
started during service due to conflict with a supervisor.  
She reported treatment during service for a psychiatric 
disorder and was told that her nerves were bad.  She said 
that she also received treatment postservice for her 
psychiatric disability.  

On VA psychiatric examination in October 1997, the examiner 
reported that the claims folder had been reviewed.  The 
veteran complained of an inability to sleep without 
medication, a poor appetite, a bad temper, and depression.  
She said that she was always nervous and could not 
concentrate.  She also reported hearing voices.  On 
evaluation, the veteran was noted to be extremely restless 
and distractible.  Loose associations and concentration 
difficulties were reported.  Her affect was labile and 
inappropriate.  The veteran was oriented but showed memory 
lapses for both recent and remote events.  After evaluation 
and a review of the record, the diagnosis was paranoid 
schizophrenia.  The doctor said that this condition did not 
exist in service and had no relationship with any condition 
which existed prior to service or during service.  The 
earliest date that this disorder was manifested was 1993.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131.  A psychosis may be presumed to 
have been incurred during service if it becomes manifest to a 
degree of 10 percent or more within one year following the 
date of separation from active service duty.  38 U.S.C.A 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service discharge, when all the evidence establishes that it 
was incurred in service.  
38 C.F.R.§ 3.303(d).  

The record contains private clinical records which reflect 
treatment prior to service for emotional difficulties in 
adjusting.  A psychiatric evaluation conducted in connection 
with her examination prior to enlistment in the service found 
no psychiatric disorder and, in particular, no evidence of a 
psychosis.  It was the examining physician's opinion that the 
veteran  probably had a transient situational reaction of 
adolescence in the past.  The appropriate conclusion to be 
reached on the basis of this particular evidence, and on the 
basis of the presumption of soundness at enlistment, 38 
U.S.C.A.§§ 1111, 1137, is that a chronic acquired psychiatric 
disorder did not preexist service.  

The veteran's service medical records reflect occasional 
treatment for anxiety, nervousness, and depression which were 
again essentially assessed as due to a situational reaction.  
In June 1985, more than two years after service the veteran 
was seen privately for what was diagnosed as PTSD  This 
disorder was related to the veteran's involvement in a post 
service bus accident which occurred the previous September.  
In January 1991, the veteran was hospitalized at a private 
facility for treatment of anxiety and depression related to a 
felony charge of arson, which had been brought against her.  
The diagnoses on that occasion adjustment disorder and a 
possible antisocial personality disorder.  An April 1993 VA 
psychological evaluation diagnosed an anxiety reaction, not 
otherwise specified, and, after a VA psychiatric examination 
conducted later that month, a diagnosis of undifferentiated 
schizophrenia was rendered.  The diagnosis of schizophrenia 
was confirmed after a VA psychiatric examination in October 
1997.  After that evaluation, the examiner noted that the 
veteran had a transient situational reaction as an adolescent 
before service and was currently diagnosed as having paranoid 
schizophrenia.  The doctor said that this condition did not 
exist in service and had no relationship with any condition 
that existed prior to or during service.  He said that the 
earliest indication of this disorder was in 1993.  

This evidence indicates that the veteran had transient stress 
reactions prior to and during service.  A transient stress 
reaction is an acute disorder resulting from situational 
factors and does not constitute a chronic acquired 
psychiatric disability.  No chronic psychiatric disorder was 
demonstrated during service.  PTSD was diagnosed in 1985, two 
years after service, but was clearly attributed to a post-
service incident involving a bus accident.  The veteran's 
currently diagnosed psychosis was not demonstrated until 10 
years after service and the VA physician who conducted her 
most recent psychiatric examination opined that the veteran's 
psychosis was unrelated to any preservice symptoms or to 
psychiatric symptoms during service.  

The veteran's representative has argued that the veteran's 
most recent VA psychiatric examination was inadequate because 
it did not address the question of inservice aggravation of 
the veteran's preservice psychiatric symptoms.  It must be 
pointed out, however, that the examiner on the most recent VA 
examination noted that the veteran had had a transient 
situational reaction prior to service.  Since such a disorder 
represents only transitory emotional symptomatology and is 
not a chronic acquired psychiatric disorder, the question of 
inservice aggravation is without relevance in regard to the 
preservice psychiatric symptoms.  

The evidence does not show that a chronic acquired 
psychiatric disorder was incurred in or aggravated by service 
or that a psychosis was demonstrated in the first year 
subsequent to service.  Additionally, the VA psychiatrist who 
examined the veteran in October 1997 found that the current 
psychosis is not related to service.  Therefore, service 
connection for a psychiatric disorder is not warranted.  

ORDER

Service connection for a psychiatric disorder is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

